Citation Nr: 1722717	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-34 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for a hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1968 to May 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims folder.

Additional evidence has been associated with the record since the August 2016 supplemental statement of the case, to include in March 2017, when additional VA treatment records were associated with the claims file.  The Veteran has not waived review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2016).  However, in light of the favorable decision below, a remand for the additional evidence to be considered by the AOJ is not warranted.


FINDINGS OF FACT

1.  A November 2007 rating decision denied entitlement to service connection for hypertension, and while the Veteran submitted a March 2008 notice of disagreement, he subsequently withdrew his appeal in a September 2008 statement.

2.  Evidence received since the final November 2007 rating decision is new, relates to an unsubstantiated issue necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.

3.  The Veteran's hypertension is proximately due to, or the result of, his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision, which denied entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for hypertension has been received.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 20.1105 (2016).

3.  The criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this decision, the Board reopens a previously denied claim of service connection for hypertension and grants the claim on the merits.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010), with respect to this appeal are rendered moot, and any further discussion of VA's duty to notify or assist is not necessary.


New and Material Evidence

Entitlement to service connection for hypertension as secondary to diabetes mellitus, type II, was initially denied in a November 2007 rating decision.  The Veteran filed a March 2008 notice of disagreement with the denial of the claim; however, in a September 2008 statement, the Veteran withdrew his appeal.  Thus, the November 2007 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In April 2010, the Veteran, in part, filed a claim to reopen entitlement to service connection for hypertension, to include as secondary to service-connected disability, which was denied in a September 2010 rating decision.  Following issuance of a November 2012 statement of the case, which reopened the claim, a substantive appeal was timely received within 60 days thereafter.  As such, the September 2010 rating decision is the rating decision on appeal and forms the basis of the present appeal.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2016).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the November 2007 rating decision included service treatment records, VA treatment records and statements from the Veteran.  The November 2007 rating decision denied the claim, in part, as the rating decision found the Veteran did not have a confirmed diagnosis of diabetes.  

New evidence added to the record since the November 2007 rating decision, includes additional VA treatment records, VA examination reports, and December 2016 testimony and statements from the Veteran.  Specifically, a June 2010 diabetes mellitus examination report endorsed a diagnosis of diabetes and linked the Veteran's hypertension to his diabetes.  The Board finds that this evidence is new because it was not previously before VA decision makers.  Such is material because it supports a basis of entitlement.  As noted above, when the claim denied in the November 2007 rating decision, the RO found the Veteran did not have a confirmed diagnosis of diabetes.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for hypertension is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

Service Connection

As the Board reopened the claim as discussed above, and the RO adjudicated the issue on a de novo basis; there is no prejudice to the Veteran by proceeding with a decision on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303 (a).

Throughout the pendency of the claim, the Veteran asserted that service connection was warranted for hypertension as secondary to diabetes mellitus, type II.  Additionally, in December 2016 testimony, the Veteran asserted service connection was warranted for hypertension as secondary to service-connected posttraumatic stress disorder with anxiety and depression, or in the alternative, as secondary to service-connected chronic lymphocytic leukemia.  As noted previously, in addition to service connection on a direct-incurrence basis, service connection may also be granted on a secondary basis for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.  In this regard, service connection for diabetes mellitus, type II, which had been awarded, then subsequently severed, was re-established effective August 19, 2009, in a September 2010 rating decision.  Service connection has also been established for posttraumatic stress disorder with anxiety and depression effective October 29, 1979 and chronic lymphocytic leukemia effective June 4, 2014.

The Veteran satisfies the existence of present disability service connection element with regard to hypertension.  A diagnosis of hypertension is reflected in VA treatment records, most recently dated in January 2017.  Such was also diagnosed in June 2010 and March 2012 VA examination reports.  Thus, the Board finds that hypertension has been demonstrated.

As noted above, the Veteran was afforded VA diabetes mellitus examination June 2010.  The June 2010 examiner stated the Veteran had diabetes and hypertension diagnosed about the same time in 1999.  The June 2010 examiner listed hypertension as a symptom of diabetes mellitus and noted the Veteran had trouble maintaining good blood pressure control.  

Conversely, the March 2012 VA examiner was unable to review the claims file, but did review VA treatment records and opined it was less likely as not that the Veteran's hypertension was proximately due to or the result of his service-connected diabetes mellitus, type II, as the Veteran had hypertension in the 1980s, long before he was ever diagnosed with type II diabetes in the late 1990s.  The March 2012 VA examiner also found the Veteran's diabetes was relatively stable.  In an October 2012 addendum, the March 2012 VA examiner reviewed the claims file and found no change was warranted in the opinion.  Similarly, in an October 2013 diabetes mellitus disability benefit questionnaire, the examiner did not indicate hypertension was a complication of diabetes.  Finally, in an August 2016 VA opinion, a VA examiner found that the Veteran's hypertension was less likely than not permanently aggravated beyond its natural progression by his service-connected diabetes mellitus type II as there was no medical evidence to indicate otherwise was found.  The June 2016 VA examiner found certain lab results of June 2015 were within the normal range, therefore there was no mechanism of action for aggravation.

The March 2012 examination with October 2012 addendum and June 2016 VA opinions tend to weigh against the claim; however, the March 2012 VA examination report noted the Veteran had hypertension in the 1980s, well before his diagnosis of diabetes.  The Board acknowledges that the Veteran had elevated blood pressure readings in the 1980s, for example in a January 1983 VA treatment record, the Veteran's blood pressure was recorded as 160/100.  However, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Thus, such lessens the probative value of the March 2012 examiner's opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, VA treatment records provide evidence the Veteran was diagnosed with diabetes and hypertension in close temporal proximity.  Specifically, a September 1999 VA treatment record diagnosed new onset hypertension.  An October 1999 VA treatment record provided a provisional diagnosis of new onset diabetes mellitus and hypertension.  

With respect to the June 2016 VA examiner's opinion, the examiner only addressed the claim on the theory of aggravation and did not address the claim on any other basis.  Furthermore, the June 2016 examiner did not reconcile the finding that there was no mechanism of action for aggravation based on June 2015 lab findings with the June 2010 examiner's finding that the Veteran had trouble maintaining good blood pressure control.  

In contrast, while the June 2010 VA examiner did not provide a rationale for the finding that hypertension was a symptom of diabetes, the June 2010 VA examiner did accurately note the Veteran had diabetes and hypertension diagnosed about the same time in 1999.  With resolution of doubt in the Veteran's favor, the Board finds the June 2010 examiner finding that hypertension was a symptom of diabetes comparable to a finding that it is at least as likely as not that the Veteran's hypertension is due to diabetes mellitus.  The June 2010 examiner's finding is persuasive as it was rendered by a medical professional, based on the review of the medical records associated with record, and thus familiarity with the Veteran's medical history.  Thus, the Board accords it sufficient evidentiary weight to substantiate the claim.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a veteran).  Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hypertension is proximately due to or a result of his service-connected diabetes mellitus, type II.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As noted above, service connection for diabetes mellitus, type II, was established effective from August 19, 2009.  Accordingly, the evidence of record supports service connection for hypertension.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.

Entitlement to service connection for hypertension, as proximately due to, or caused by, service-connected diabetes mellitus, type II, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


